Citation Nr: 0033992	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-05 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right great toe.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968 and from April 1970 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating action of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was most recently certified to the Board by the 
Columbia, South Carolina RO.  

In a September 2000 Informal Hearing Presentation, the 
representative presented argument on the issue of entitlement 
to service connection for a right foot condition, noting that 
the veteran had submitted a claim of service connection in 
April 1998.  While service connection is in effect for 
residuals of a right great toe fracture, no other functional 
impairment of the right foot is currently service connected.  
Hence, as this issue is not currently developed or certified 
for appellate review, this matter is referred to the RO for 
appropriate consideration.  


FINDING OF FACT

Evidence received since April and May 1977 RO decisions, when 
considered alone and in conjunction with all of the evidence 
of record, is new, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1977 and May 1977 RO decisions, which denied 
claim of service connection for slipped disc and lumbosacral 
strain are final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000).  

2.  Evidence submitted since the April and May 1977 RO 
decisions is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

In an April 1977 RO decision, service connection was denied 
for a "slipped disc in (the) back."  Evidence considered at 
that time consisted of service medical records which at that 
time did not reveal any complaints or findings pertaining to 
a low back disorder.  In a May 1977 RO decision, service 
connection was denied for acute lumbosacral sprain.  Evidence 
considered in that decision included a VA hospitalization 
report summarizing treatment afforded the veteran during 
March 1977 for a work-related injury sustained just prior to 
admission .  The veteran was notified of both decisions and 
informed of his appellate rights.  A timely appeal was not 
filed, and those decisions are final.  

The veteran initiated the action presently on appeal by 
submitting a claim to "reevaluate" his back strain for 
"increase in disability" in March 1997.  Recently submitted 
evidence includes duplicates of service medical records, VA 
treatment records detailing treatment received from 1996 to 
1999, the report of June 1997 VA examination and the 
veteran's statements.  

Significantly, the veteran also submitted service medical 
records which were not previously of record.  These records, 
dated in May 1973, record complaints of sharp lumbar pain 
following a basketball injury about one week prior to 
visiting the outpatient clinic.  At the time of the injury 
the appellant said that he heard a "popping" sound in his 
lower back.  Following physical examination the examiner 
found that the appellant was suffering from lumbosacral 
spasms.

VA treatment records detailing treatment include a December 
1996 chart entry noting the assessments of disc herniation 
"thoracic?" and herniated disc.  The report of a March 1997 
physical examination conducted during a VA hospitalization 
for treatment and evaluation of chest pain, the veteran was 
noted to have a history of ruptured disc and surgical repair 
in "1976."  In a March 1998 entry, the veteran was noted to 
have a history of low back injury "years ago".  The 
assessment was that of chronic low back pain, recent 
exacerbation. 

The report of June 1997 VA Agent Orange examination included 
the veteran's complaint of a ten to twelve year history of 
back pain, which he related to a "ruptured disc" injury on 
active duty.  The diagnoses included degenerative disc 
disease, lumbosacral spine.

The veteran reiterated his claim in numerous written 
statements and at a personal hearing at the RO.  

II.  Analysis

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. §§ 5108, 7105 (West 
1991).  When a claimant seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  The first step is to determine whether the 
evidence received since the last final disallowance of the 
claim is new and material under 38 C.F.R. § 3.156(a) (2000).  
If the evidence is new and material, then the merits of the 
claim may be evaluated only after ensuring that the duty to 
assist under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), has been fulfilled.  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence submitted since April and May 1977 includes 
duplicate copies of previously considered service medical 
records.  Because many of these documents are duplicative, 
they are not "new," and do not provide an evidentiary 
predicate upon which to reopen the claim, either by 
themselves or when read with the other evidence of record.  
The additional service medical records do, however, include 
documentation for the first time that the appellant injured 
his lower back while on active duty, and that he suffered 
from low back spasms.  Previously, such evidence was not 
available to the finder of fact, and in the opinion of the 
Board, this evidence is new and it certainly meets the 
materiality test set forth at 38 C.F.R. § 3.156.  As such, 
the claim is reopened.


ORDER

New and material evidence to reopen the claim of service 
connection for a low back disorder has been submitted. 


REMAND

In light of the Board's decision to reopen the claim of 
entitlement to service connection for a low back disorder the 
claim must be reconsidered on the merits.  Before such 
consideration may take place, however, it must first be 
determined whether the duty to assist has been fulfilled in 
light of the Veterans Claims Assistance Act of 2000, and the 
Board finds that because the records from Doctor's Hospital 
in Columbus, Georgia have never been secured, and because the 
appellant has yet to be given a VA examination which examines 
the etiology of the appellant's back disorder that further 
development is in order.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

With respect to his claim for an increased rating the veteran 
contends that his service-connected residuals of a right 
great toe fracture are more severe than the current ratings 
indicate.  The development of facts, however, includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In the present case, the veteran has not been 
afforded a VA examination to determine the current severity 
of his right great toe disability.  Hence, further 
development is in order.

It appears that the veteran failed to report for a February 
2000 VA examination; however, from the record it is unclear 
whether that examination was ordered to evaluate the severity 
of the right toe disorder or another disability.  The Board 
also notes that, at a personal hearing conducted at the RO in 
March 2000, the Hearing Officer noted that a VA examination 
was indicated.  It does not appear that one was conducted.  
Where the record before the Board is inadequate, a remand is 
required.  The examination conducted on remand must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for a low 
back disorder and residuals of a right 
great toe fracture since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources which are not currently of 
record, to include 1977 inpatient 
treatment records from Doctor's Hospital 
of Columbus, Georgia.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology of his low back 
disorder, and all disabling 
manifestations of his right great toe 
disability.  Thereafter, the examiner 
must offer an opinion whether it is at 
least as likely as not that any low back 
disorder is related to the appellant's 
in-service symptomatology, or otherwise 
is related to his active duty service.  

With respect to the findings pertaining 
to the great toe the examiner must take 
into account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movement, etc.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  The 
examiner must also address whether there 
is likely to be an additional loss of 
motion due to pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; or incoordination.  
The examiner must review the claims 
folder, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the etiology of the 
low back disorder and the extent of any 
functional impairment due the veteran's 
right great toe disability.  All 
findings, opinions and bases therefor 
should be set forth in detail.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim for increase, with 
consideration of all applicable rating 
criteria and the holding of DeLuca.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



